Ciesielski v Capozzi Indus. Park, Inc. (2017 NY Slip Op 06763)





Ciesielski v Capozzi Indus. Park, Inc.


2017 NY Slip Op 06763


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ.


984 CA 17-00487

[*1]ROBERT CIESIELSKI, PLAINTIFF-RESPONDENT,
vCAPOZZI INDUSTRIAL PARK, INC., AND CAPOZZI PAVING, INC., DEFENDANTS-APPELLANTS. 


BARTH SULLIVAN BEHR, BUFFALO (LAURENCE D. BEHR OF COUNSEL), FOR DEFENDANT-APPELLANT CAPOZZI INDUSTRIAL PARK, INC.
LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. CASSAR OF COUNSEL), FOR DEFENDANT-APPELLANT CAPOZZI PAVING, INC.
MAXWELL MURPHY, LLC, BUFFALO (ALAN D. VOOS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered August 19, 2016. The order granted in part plaintiff's motion for partial summary judgment on the issue of liability and denied defendants' cross motions for summary judgment. 
Now, upon the stipulation of partial discontinuance signed by the attorneys for the parties on May 2, 2017 and filed in the Erie County Clerk's Office on May 26, 2017, and the stipulation of discontinuance signed by the attorneys for the parties on September 25, 2017, and filed in the Erie County Clerk's Office on September 25, 2017,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court